     Case 3:17-cv-00580-AJB-BGS Document 95 Filed 11/23/20 PageID.1278 Page 1 of 10



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     MICKEY A. DAVENPORT,                               Case No.: 3:17-cv-00580-AJB-BGS
                                         Plaintiff,
12
                                                          ORDER GRANTING IN PART AND
       v.
13                                                        DENYING IN PART PLAINTIFF’S
       FCA US LLC, a Delaware Limited                     MOTION FOR ATTORNEYS’ FEES,
14
       Liability Company; and DOES 1 through              COSTS, AND EXPENSES
15     10, inclusive,
                                   Defendant.             (Doc. No. 82.)
16
17          Before the Court is Plaintiff Mickey A. Davenport’s (“Plaintiff”) motion for
18    attorneys’ fees, costs, and expenses. (Doc. No. 82.) Defendant FCA US LLC (“FCA”)
19    opposed the motion. (Doc. No. 88.) For the reasons stated herein, the Court GRANTS IN
20    PART AND DENIES IN PART the motion, with a reduction of fees as set forth below.
21    I.    BACKGROUND
22          This case arises out of the purchase of a new 2014 Jeep Cherokee (“the Vehicle”)
23    for a sales price of $37,218.57. The Vehicle was manufactured and distributed by
24    Defendant FCA US LLC, which provided a written warranty with the Vehicle. Within the
25    applicable warranty period, the Vehicle exhibited ongoing transmission and engine
26    problems. Despite numerous attempts by FCA to fix Plaintiff’s Vehicle, the problems
27    persisted. Plaintiff eventually contacted FCA customer service in November 17, 2015, and
28    requested they repurchase the defective Vehicle. FCA rejected Plaintiff’s request. Plaintiff
                                                      1
                                                                               3:17-cv-00580-AJB-BGS
     Case 3:17-cv-00580-AJB-BGS Document 95 Filed 11/23/20 PageID.1279 Page 2 of 10



1     filed the Complaint in San Diego Superior Court on September 9, 2016, alleging violations
2     of the Song-Beverly Act and fraudulent concealment. The action was removed to this Court
3     on March 23, 2017. On July 16, 2019, the parties filed a joint settlement. Plaintiff filed his
4     motion for attorneys’ fees, costs, and expenses, and FCA opposed the motion. (Doc. Nos.
5     82, 88.) This order follows.
6     II.   LEGAL STANDARD
7           “In a diversity case, the law of the state in which the district court sits determines
8     whether a party is entitled to attorney fees, and the procedure for requesting an award of
9     attorney fees is governed by federal law.” Carnes v. Zamani, 488 F.3d 1057, 1059 (9th Cir.
10    2007); see also Mangold v. Cal. Public Utilities Comm’n, 67 F.3d 1470, 1478 (9th Cir.
11    1995) (noting that in a diversity action, the Ninth Circuit “applied state law in determining
12    not only the right to fees, but also in the method of calculating the fees”).
13          As explained by the Supreme Court, “[u]nder the American Rule, ‘the prevailing
14    litigant ordinarily is not entitled to collect a reasonable attorneys’ fee from the loser.’”
15    Travelers Casualty & Surety Co. of Am. v. Pacific Gas & Electric Co., 549 U.S. 443, 448
16    (2007) (quoting Alyeska Pipeline Service Co. v. Wilderness Society, 421 U.S. 240, 247
17    (1975)). However, a statute allocating fees to a prevailing party can overcome this general
18    rule. Id. (citing Fleischmann Distilling Corp. v. Maier Brewing Co., 386 U.S. 714, 717
19    (1967)). Under California’s Song-Beverly Act, a prevailing buyer is entitled “to recover as
20    part of the judgment a sum equal to the aggregate amount of costs and expenses, including
21    attorney’s fees based on actual time expended, determined by the court to have been
22    reasonably incurred by the buyer in connection with the commencement and prosecution
23    of such action.” Cal. Civ. Code § 794(d).
24          The Song-Beverly Act “requires the trial court to make an initial determination of
25    the actual time expended; and then to ascertain whether under all the circumstances of the
26    case the amount of actual time expended, and the monetary charge being made for the time
27    expended are reasonable.” Nightingale v. Hyundai Motor America, 31 Cal. App. 4th 99,
28    104 (1994). The court may consider “factors such as the complexity of the case and
                                              2
                                                                                 3:17-cv-00580-AJB-BGS
     Case 3:17-cv-00580-AJB-BGS Document 95 Filed 11/23/20 PageID.1280 Page 3 of 10



1     procedural demands, the skill exhibited, and the results achieved.” Id. If the court finds the
2     time expended or fee request “is not reasonable under all the circumstances, then the court
3     must take this into account and award attorney fees in a lesser amount.” Id. “A prevailing
4     buyer has the burden of showing that the fees incurred were ‘allowable,’ were ‘reasonably
5     necessary to the conduct of the litigation,’ and were ‘reasonable in amount.’” Id. (quoting
6     Levy v. Toyota Motor Sales, U.S.A., Inc., 4 Cal. App. 4th 807, 816 (1992)); see also Goglin
7     v. BMW of North America, LLC, 4 Cal. App. 5th 462, 470 (2016) (same). If a fee request
8     is opposed, “[g]eneral arguments that fees claimed are excessive, duplicative, or unrelated
9     do not suffice.” Premier Med. Mgmt. Sys. v. Cal. Ins. Guarantee Assoc., 163 Cal. App. 4th
10    550, 564 (2008). Rather, the opposing party has the burden to demonstrate the hours spent
11    are duplicative or excessive. Id. at 562, 564; see also Gorman v. Tassajara Dev. Corp., 178
12    Cal. App. 4th 44, 101 (2009) (“[t]he party opposing the fee award can be expected to
13    identify the particular charges it considers objectionable”).
14    III.   DISCUSSION
15           As a prevailing buyer, Plaintiff is entitled to an award of fees and costs under the
16    Song-Beverly Act. See Cal. Civ. Code § 1794(d); see also Goglin, 4 Cal. App. 5th at 470.
17    Here, Plaintiff moves the Court: (1) for an award of attorneys’ fees pursuant to California
18    Civil Code § 1794(d) under the “lodestar” method in the amount of $50,616.25, (2) for a
19    “lodestar” modifier of 0.5 under California law, in the amount of $25,308.13, and (3) to
20    award actual costs and expenses incurred in the amount of $26,535.11. (Doc. No. 82-1 at
21    7–8.) Plaintiff requests a total of $102,459.49 in attorneys’ fees, costs, and expenses. FCA
22    acknowledges Plaintiff is entitled to recover attorneys’ fees and costs, but argues the
23    amount requested is unreasonable and should be reduced. (Doc. No. 88 at 7.)
24           A.    Plaintiff’s Attorneys’ Fee Request
25           First, Plaintiff seeks $31,090.00 for work completed by Knight Law Group (“KLG”)
26    and $19,526.25 for work completed by co-counsel, HDMN. (Doc. No. 82-1 at 14.) This
27    totals $50,616.25 in attorneys’ fees for both law firms.
28    //
                                                    3
                                                                                3:17-cv-00580-AJB-BGS
     Case 3:17-cv-00580-AJB-BGS Document 95 Filed 11/23/20 PageID.1281 Page 4 of 10



1                  1.     Hours Worked By Counsel
2           A fee applicant must provide time records documenting the tasks completed and the
3     amount of time spent. See Hensley v. Eckerhart, 461 U.S. 424, 424 (1983); Welch v.
4     Metropolitan Life Ins. Co., 480 F.3d 942, 945–46 (9th Cir. 2007). Under California law, a
5     court “must carefully review attorney documentation of hours expended” to determine
6     whether the time reported was reasonable. Ketchum v. Moses, 24 Cal. 4th 1122, 1132
7     (2001) (quoting Serrano v. Priest, 20 Cal.3d 25, 48 (1977)). Thus, evidence provided by
8     the fee applicant “should allow the court to consider whether the case was overstaffed, how
9     much time the attorneys spent on particular claims, and whether the hours were reasonably
10    expended.” Christian Research Inst. v. Alnor, 165 Cal. App. 4th 1315, 1320 (2008). The
11    court must exclude “duplicative or excessive” time from its fee award. Graciano v.
12    Robinson Ford Sales, Inc., 144 Cal. App. 4th 140, 161 (2006); see also Ketchum, 24 Cal.
13    4th at 1132 (stating “inefficient or duplicative efforts [are] not subject to compensation”).
14          The billing records submitted by KLG indicate that its attorneys expended 80.2
15    billable hours on this case while HDMN billed 78.75 hours to the case. (Doc. No. 82-2 at
16    36; Doc. No. 82-3 at 13.) FCA objects to the reported hours, arguing there was duplication,
17    as well as other excessive rates or time billed. (Doc. No. 88 at 12–14.) In particular, FCA
18    lists numerous objections where billing entries were either excessive, duplicative, or
19    included clerical work. The Court will address each objection below.
20          First, FCA objects to S. Daghighian of HDMN billing $1,237.50 for 2.25 hours at
21    an hourly rate of $550.00. FCA states that this Court previously found S. Daghighian’s
22    reasonable billing rate to be $490.00. (Doc. No. 88 at 13.) However, it appears that S.
23    Daghighian’s hourly rate was raised to $550/hour in 2019 from $490/hour in 2018. (Doc.
24    No. 82-3 at 9.) Even with this increase in the hourly rate, the Court finds that $550.00 is
25    still within the reasonable range for lemon law attorneys with similar experience and
26    expertise as S. Daghighian. Thus, the Court finds that this rate is appropriate.
27          Next, FCA seeks to exclude $1,785.00 billed by partner Amy Morse of KLG for 5.1
28    hours spent on drafting written discovery. (Doc. No. 88 at 13.) FCA contends Plaintiff’s
                                                  4
                                                                                3:17-cv-00580-AJB-BGS
     Case 3:17-cv-00580-AJB-BGS Document 95 Filed 11/23/20 PageID.1282 Page 5 of 10



1     counsel propounds the same discovery requests in every lemon law action KLG brings
2     against FCA on behalf of different plaintiffs. (Id.) While Plaintiff argues that these amounts
3     are reasonable, the Court agrees with FCA that these amounts are rather excessive
4     particularly given that Amy Morse is a partner at KLG, and that this is a template-driven
5     exercise. Thus, the Court, in its discretion, will reduce KLG’s recoverable fees by $700.00.
6           FCA next takes issue with the $330.00 billed by S. Mikhov of KLG to review several
7     notices, orders, trial documents, and correspondence for which FCA claims he had no other
8     involvement as he had nothing to do with trial preparations or presentation. (Doc. No. 88
9     at 13.) The Court does not find that these entries are particularly problematic because S.
10    Mikhov, as Plaintiff’s counsel, of course had a professional responsibility to stay informed
11    about the litigation. However, the Court will reduce KLG’s fees for these amounts by
12    $100.00.
13          In its next challenge, FCA disputes the $3,850.00 billed by HDMN for travel time
14    between San Diego and Los Angeles on April 26, 2019 to attend a Mandatory Settlement
15    Conference, and on May 9, 2019 to attend a motion in limine hearing. (Doc. No. 82-3 at
16    11–12.) As a general proposition, travel time may be billed at normal hourly rates. See,
17    e.g., Hall v. City of Fairfield, No. 2:10–cv–0508 DAD, 2014 WL 1286001, at *13 (E.D.
18    Cal. Mar. 31, 2014). However, FCA argues that this amount was “spent in travel time by
19    the L.A. lawyers to San Diego without any explanation for why local San Diego counsel
20    who regularly appear on KLG cases could not have represented this Plaintiff.” (Doc. No.
21    88 at 12.) As such, the Court will, in its discretion, reduce HDMN’s fees by $2,000.00.
22          FCA also takes issue with the $56.25 billed by HDMN for sending KLG
23    correspondence. (Doc. No. 88 at 13.) FCA says that HDMN did not charge for
24    correspondence sent to KLG on August 16, 2018 and August 20, 2018, yet HDMN billed
25    for emailing KLG about dealership deposition transcripts on April 24, 2018. (Id.) The
26    Court agrees FCA should not have to pay for HDMN to send correspondence to KLG, and
27    will exclude the $56.25 from HDMN’s fees.
28          FCA also challenges the $2,233.75 billed by HDMN for several meetings among
                                               5
                                                                                3:17-cv-00580-AJB-BGS
     Case 3:17-cv-00580-AJB-BGS Document 95 Filed 11/23/20 PageID.1283 Page 6 of 10



1     HDMN attorneys where FCA argues “the subject matter of the meeting is vaguely
2     defined.” (Doc. No. 88 at 13.) As one example, HDMN billed $367.50 for “[m]eeting with
3     AOE and co-counsel re: trial preparation strategy.” (Doc. No. 82-3 at 10.) Upon close
4     review of the descriptions of the billable activities, the Court concludes that some entries
5     lack the necessary specificity, while others do not, see Doc. No. 82-3 at 10 (“Meeting with
6     SD regarding Rule 26(a)(3)(A) Pretrial disclosures.”). As such, the Court will adjust
7     HDMN’s fees downwards by $700.00.
8           Additionally, FCA seeks for the Court to exclude seven entries billed by KLG and
9     HDMN for clerical or administrative tasks. (See, e.g., Doc. No. 82-3 at 9 (“Printed and
10    saved documents received from Co-Counsel. Open and prepared case files. Reviewed
11    Pleadings, Discovery, and Parties document production.”). The Court agrees that Plaintiff’s
12    counsel may not be compensated for purely clerical and administrative tasks. See Castillo-
13    Antionio v. Iqbal, 2017 WL 1113300, at *7 (N.D. Cal. Mar. 24, 2017). Thus, the Court will
14    reduce KLG’s fees by $330.00 for time billed for “review and audit billing” and $370.00
15    from HDMN’s fees for clerical/administrative tasks.
16          FCA additionally takes issue with the $6,230.00 billed by KLG for the instant
17    motion for attorneys’ fees. First, KLG billed a total of $1,505.00 for drafting the motion
18    for attorneys’ fees. (Doc. No. 82-2 at 36.) Because the instant motion is largely a template-
19    driven activity, the Court will reduce KLG’s recoverable fees by $500.00 for the work
20    completed on the motion. As to the reply brief, KLG billed $700.00 for “anticipated” time
21    in reviewing and analyzing FCA’s opposition brief, in addition to $1,750.00 for
22    “anticipated” time for drafting the reply brief. Because KLG has not supplemented its bills
23    with actual time spent on the reply, the Court will reduce the amount recoverable for the
24    reply brief by $1,000.00. Finally, KLG may not be compensated $2,275.00 for the
25    “anticipated” time for traveling to and appearing for the hearing on instant fee motion. The
26    hearing on this motion for attorneys’ fees was vacated by the Court in its determination
27    that the matter was suitable for determination on the papers. (Doc. No. 91.)
28          Furthermore, FCA wants the Court to reduce KLG and HDMN’s fees by $192.50
                                               6
                                                                                3:17-cv-00580-AJB-BGS
     Case 3:17-cv-00580-AJB-BGS Document 95 Filed 11/23/20 PageID.1284 Page 7 of 10



1     charged for work after the case settled. (Doc. No. 88 at 14.) However, the Court finds that
2     these fees are reasonable because they were billed in connection with the settlement. Thus,
3     these amounts are appropriate and may be recovered.
4           Finally, FCA takes issue with HDMN’s practice of billing in quarterly hour
5     increments. (Doc. No. 88 at 14.) According to the Ninth Circuit, the “practice of billing by
6     the quarter-hour” may result in a request for excessive hours because counsel may bill “a
7     minimum of 15 minutes for numerous phone calls and emails that likely took a fraction of
8     the time.” Welsh v. Metro Life Ins. Co., 480 F.3d 942, 948–49 (9th Cir. 2007). FCA argues
9     that here, many emails/communications and review of basic court filings are billed at .25
10    or .5 increments such that there is a real risk of overbilling. Consequently, FCA advocates
11    for a 20% reduction, in accordance with the Ninth Circuit’s decision in Welsh. See Welch,
12    480 F.3d at 949 (9th Cir. 2007) (affirming a 20% reduction after finding the billing practice
13    inflated the time recorded); Prudential Ins. Co. v. Am. v. Remington, No. 2:12–cv–02821–
14    GEB–CMK, 2014 WL 294989, at *4 (E.D. Cal. Jan. 24, 2014) (also applying a 20%
15    reduction where counsel billed in 15 minute-increments). While not excessively
16    widespread, the Court does find that HDMN billed in increments of .25 for several items
17    including email correspondence, and review of basic court documents such as a notice of
18    hearing or a scheduling order. (Doc. No. 82-3 at 10–11.) Accordingly, the Court, in its
19    discretion, will adjust HDMN’s fees downward by 15%.
20          In summation, KLG’s total recoverable fee amount is reduced by $4,905.00. This
21    brings KLG’s recoverable fees down to a total of $26,185.00. HDMN’s fees are reduced
22    by $3,126.25. This places HDMN’s fees to a total of $16,400.00. After applying the 15%
23    reduction ($2,460.00) to account for HDMN’s quarterly hour billing practices, HDMN’s
24    total fees comes out to $13,940.00.
25                 2.    Hourly Rates
26          FCA next argues that under all of the circumstances of this case—from the value of
27    the vehicle in issue, to the basic nature of the litigation tasks involved—the hourly rates
28    are unreasonable. (Doc. No. 92 at 14.) However, the Court is satisfied with the bases for
                                                7
                                                                                3:17-cv-00580-AJB-BGS
     Case 3:17-cv-00580-AJB-BGS Document 95 Filed 11/23/20 PageID.1285 Page 8 of 10



1     Plaintiff’s counsels’ hourly rates. Particularly, Plaintiff’s counsel has provided ample
2     evidence, including surveys of the hourly rates of similar attorneys with similar experience
3     and qualifications. (Doc. No. 82-3 at 15.) Thus, the Court finds the rates cited for all
4     attorneys supported by evidence and reasonable.
5                   3.    Lodestar Calculation
6           The lodestar method calculates attorneys’ fees by “by multiplying the number of
7     hours reasonably expended by counsel on the particular matter times a reasonable hourly
8     rate.” State of Fla. v. Dunne, 915 F.2d 542, 545 n.3 (9th Cir. 1990) (citing Hensley, 461
9     U.S. at 433); see also Laffitte v. Robert Half Int’l Inc., 1 Cal. 5th 480, 489 (2016).
10     LAW FIRM                 LEGAL PROFRESSIONAL          HOURS      RATE          LODESTAR

11     Knight Law Group         Alastair Hamblin             2.9        $325          $942.50
                                Amy Morse                    9.5        $350          $3,325.00
12
                                Constance Morrison           11.1       $375          $4,162.50
13                              Kirk Donnelly                5.0        $400          $2,000.00
14                              Kristina Stephenson-Cheang   19.8       $375          $7,425.00

15                              Mark E. Berns                17.8       $350          $6,230.00
                                Russell Higgins              7.5        $450          $3,375.00
16
                                Steve Mikhov                 6.6        $550          $3,630.00
17     Knight Law Group Total                                                         $31,090.00
18
19     HDMN                     Asa O. Eaton                 25.50      $225          $5,936.25
                                Andrea Plata                 11.00      $75           $825.00
20
                                Erik Schmitt                 36.00      $250/$275     $9,850.00
21                              Lauren C. Martin             1.00       $250/$275     $275.00
22                              Sepehr Daghighian            5.25       $490/$550     $2,640.00
23     HDMN Total                                                                     $19,526.25
       TOTAL                                                                          $50,616.25
24
25          Here, with no adjustments to the reasonable hourly rates, the total amount of fees for
26    both KLG and HDMN is $50,616.25. Taking into account the previously noted reductions,
27    the total lodestar amount is $26,185.00 for KLG’s fees and $13,940.00 for HDMN’s fees.
28
                                                       8
                                                                                    3:17-cv-00580-AJB-BGS
     Case 3:17-cv-00580-AJB-BGS Document 95 Filed 11/23/20 PageID.1286 Page 9 of 10



1     Therefore, Plaintiff’s counsels’ total lodestar amounts is $40,125.00.
2                  4.     Application of a Multiplier
3           Once a court has calculated the lodestar, “it may increase or decrease that amount
4     by applying a positive or negative ‘multiplier’ to take into account a variety of other factors,
5     including the quality of the representation, the novelty and complexity of the issues, the
6     results obtained, and the contingent risk presented.” Laffitte, 1 Cal. 5th at 504 (citation
7     omitted); see also Ketchum v. Moses, 24 Cal. 4th 1122, 1132 (2001) (indicating the court
8     may adjust the fee award considering “the following factors: (1) the novelty and difficulty
9     of the questions involved, (2) the skill displayed in presenting them, (3) the extent to which
10    the nature of the litigation precluded other employment by the attorneys, (4) the contingent
11    nature of the fee award.”).
12          Here, Plaintiff seeks a 0.5 multiplier based on the risk of taking this case on a
13    contingent fee basis, the substantial costs advanced, the result achieved, and the delay in
14    payment. (Doc. No. 82-1 at 23.) Significantly, however, this case did not present
15    particularly novel or difficult questions of law or fact. Indeed, the issues related to the
16    alleged defect in FCA’s vehicles were addressed in Velasco, et al. v. Chrysler Group LLC,
17    Case No. 2:13–cv–08080–DDP–VBK and Hall v. FCA US LLC, Case No. 1:16-cv-0684-
18    JLT. Thus, the issues presented in this action were not uniquely complex. See Steel v.
19    GMC, 912 F. Supp. 724, 746 (N.J. Dist. 1995) (“the issues in lemon law litigation are not
20    complex and do not require a significant amount of legal analysis or novel pleading”).
21    Additionally, it is highly unlikely that the litigation of this specific case precluded counsel,
22    as lemon law attorneys, from taking on other matters. Finally, the Court finds the
23    contingent nature of the fee award is outweighed by the other factors, especially in this
24    action where the disputed facts and issues to be resolved were minimal. Indeed, there was
25    nothing unusual about this case that would put counsel at great risk for accepting the matter
26    on a contingent basis. Accordingly, the Court declines to award a multiplier and finds the
27    lodestar amount of $40,125.00 as reasonable.
28
                                                     9
                                                                                  3:17-cv-00580-AJB-BGS
     Case 3:17-cv-00580-AJB-BGS Document 95 Filed 11/23/20 PageID.1287 Page 10 of 10



1            B.     Costs to be Awarded
2            Plaintiff requests costs in the amount of $26,535.11 in this instant motion for
3      attorneys’ fees. (Doc. No. 82-1 at 23.) FCA states it will contest Plaintiff’s purported costs
4      and expenses after Plaintiff properly refiles his Bill of Costs in compliance with the Local
5      Rules. (Doc. No. 88 at 5 n.1.) The Clerk of Court had directed that Plaintiff’s “Bill of Costs
6      must be filed within fourteen days after entry of judgment.” (Doc. No. 87.) As such, the
7      Court will defer ruling on Plaintiff’s cost at this time. Plaintiff is to refile his Bill of Costs
8      after entry of judgment.
9      IV.    CONCLUSION
10            Based upon the foregoing, the Court ORDERS as follows:
11                  1. Plaintiff’s motion for fees is GRANTED in the modified amount of
12                  $40,125.00; and
13                  2. Plaintiff must REFILE his Bill of Costs in accordance with Local Rule
14                  54.1.
15
16           IT IS SO ORDERED.
17     Dated: November 23, 2020
18
19
20
21
22
23
24
25
26
27
28
                                                      10
                                                                                     3:17-cv-00580-AJB-BGS
